May 6, 1914. The opinion of the Court was delivered by
This is an appeal from an order of the Circuit Court granting a new trial in a case removed into that Court by appeal from a magistrate's Court. It does not appear that the decision was influenced by any error of law, or that this Court could render judgment absolute upon the right of the appellant, if it should determine that no error was committed in granting the new trial. The order is, therefore, not appealable. Daughty v. Railroad Co., 92 S.C. 361,75 S.E. 553; Kirkland v. Railway, 93 S.C. 574, 77 S.E. 709;Miller v. Railroad Co., 95 S.C. 471, 79 S.E. 645.
Appeal dismissed.
MR. JUSTICE GAGE did not sit in this case. *Page 383